DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 21, 32 and 33 and the addition of new claim 71, in the paper of 6/15/2022, is acknowledged.  Applicants' arguments filed on 6/15/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 21, 25-34 and 63-71 are still at issue and are present for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25-34, 63-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 21 is indefinite in the newly added recitation “a non-naturally occurring chimeric membrane-associated protein” as it is confusing and unclear what is a non-naturally occurring protein versus a naturally occurring protein.  Applicants specification at page 6, lines 20-23, which applicants state supports a “non-naturally occurring chimeric membrane associated protein” does not define what a non-naturally occurring protein is but does state that the membrane associated protein and dimerization domain may be heterologous to each other, such that they are not naturally associated with each other.  This does not define what a non-naturally occurring protein is and thus the limitation “non-naturally occurring” is not given patentable weight.
Claim 21 is further indefinite in that the reference to the “chimeric target protein” in line 5 is “not membrane associated” and in part “(b)” the same chimeric target protein is “not membrane-associated in the absence of the non-naturally occurring membrane-associated protein”.  The different characterizations of what is presumably the same chimeric target protein with regard to membrane association is confusing and unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 21, 32, 32, 33, 63-65, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS) is withdrawn based upon applicants amendments of the claims and applicants arguments presented in the paper of 1/31/2022.  Shen et al. does not teach a cell which produces two different chimeric proteins simultaneously, one membrane associated and one not membrane associated.

Claim(s) 21, 25, 26, 28, 29, 32, 33, 63-68, and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thaa et al. (Reference 34 of applicants IDS) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).
This rejection was stated in the previous office action as it applied to previous claims 21, 25, 26, 28, 29, 32, 33, and 63-68.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience, the original rejection is repeated herein.  Newly added claim 71 is included in this rejection on the basis that the cells taught by Thaa et al. are such that there is at least a 5-fold increase in packaging efficiency of the transmembrane protein (HA), a dimerization mediator (M) and a target protein (NP) relative to the absence of dimerization (see Figure 4 and supporting text).
As previously stated, Thaa et al. teach cells infected with influenza virus particles (Figure 4) which encode a transmembrane protein (HA), a dimerization mediator (M) and a target protein (NP) wherein the HA protein comprises a domain which binds to the target protein (NP) through a dimerization mediator (M) (see Fig. 3).  Thaa et al. teach that the HA protein is required for viral budding (page 513) and thus is a microvesicle inducer and is also the viral membrane fusion protein (page 516).  As the mediator is a protein it is susceptible to protease cleavage and is thus modifiable.
Applicants Response:
Applicants traverse the rejection on the basis that applicants have amended the claim to recite a “non-naturally occurring chimeric membrane-associated protein comprising the first dimerization domain”.  Applicants submit that in making the rejection the office asserted that Thaa et al. may not actually disclose a cell which produces a micro-vesicle comprising a non-naturally occurring membrane -associated protein and thus the rejection should be dropped based upon applicants submission that the office believes that Thaa et al. does not teach a “non-naturally occurring membrane-associated chimer protein and applicants amendment to require that the protein is non-naturally occurring.
 Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
In response to applicants submission that the office believes that Thaa et al. does not teach a “non-naturally occurring membrane-associated chimer protein”, this recitation submitted by applicants is acknowledged as it was originally made in response to applicants previous arguments.  Applicants amendment to require that the protein is non-naturally occurring is also acknowledged as is the rejection above  under 35 USC 112 (b).   As was stated above, applicants recitation of non-naturally occurring is not given patentable weight on the basis that it is unclear and confusing what is meant by non-naturally occurring.
Thus claim(s) 21, 25, 26, 28, 29, 32, 33, 63-68, and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thaa et al. (Reference 34 of applicants IDS) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).

Claim(s) 21, 25-27, 32, 33, 34, 63-69 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (WO 2003/029827) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).
This rejection was stated in the previous office action as it applied to previous claims 21, 25-27, 32, 33, 34, and 63-69.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience, the original rejection is repeated herein.  Newly added claim 71 is included in this rejection on the basis that the cells taught by Terry et al. are such that there is at least a 5-fold increase in packaging efficiency of the heterologous conjugate comprising a protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein,.
As stated previously, Terry et al. teach CHO cells containing plasmids encoding a heterologous conjugate comprising a protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein, wherein the interactor protein can be the FKBP binding domain of human FRAP with a T2098L mutation (i.e., DmrC) conjugated to a protein of interest wherein the first and second conjugates bind to each other in the presence of a dimerization mediator (Examples 1, 2 and supporting text p 28-).  Terry et al. teach that one can use a dimerizer with a known inhibitor such that dimerization can be reversible modified (i.e., a modifiable dimerizer (pages 8-9).  
Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
Applicants Response:	Applicants continue to traverse the rejection over Terry et al. on the basis that Applicants submit that even if CHO cells used by Terry naturally produce vesicles as part of their normal cellular functioning and metabolism, there is no showing within Terry to indicate that any vesicles within or outside the asserted cells contain a membrane-associated chimeric protein comprising a first dimerization domain; and a chimeric target protein comprising the [[a]] second dimerization domain that is not membrane-associated, wherein the first and second dimerization domains are specifically bound to each other in a dimerized complex or the first and second dimerization domains are bound to each other by a single dimerization mediator.  Applicants continue to submit that even if the plasma membrane anchor is used and the cells were to naturally produce vesicles there is no indication that said anchor conjugate bound to a detectable conjugate through a dimerizer would be found within a microvesicle.  
Applicants submit that contrary to Shen’s evidence as submitted by the examiner, Shen teaches that not all proteins targeted to the plasma membrane are secreted in microvesicles.  In making applicants arguments applicants reference Figure 4 of Shen and the supporting text and applicants submit that the immunoblot (Fig 4) shows that GFP fused to SYN or AKT are detected in the cell but not in the micro-vesicles produced by the cells.  Applicants submit that GFP can only be detected in the micro-vesicles produced by the cells when GFP is fused both to SYN or AKT and TyA.  Applicants submit that this is further supported by the Title of the figure legend which states”PIP2- and PIP3-binding domains do not target GFP to sites of vesicle budding or to EMVs”.
Applicants further traverse the rejection on applicants submission that Terry utilize anchor proteins to direct target proteins to specific locations of the cell, such as a plasma membrane anchor.  Applicants present Fig 23b to support their position, although it is noted that it is unclear where “Fib.23b” is from.  Applicants appear to submit the Fig. 23b is from Terry although the submitted figure is different from that figure in Terry et al. (WO 2003/029827).
Applicants submitted “Fig 23b”:

    PNG
    media_image1.png
    400
    563
    media_image1.png
    Greyscale

Terry et al. (WO 2003/029827) Fig 23b:

    PNG
    media_image2.png
    386
    581
    media_image2.png
    Greyscale

Regardless of the above confusion regarding the origin of Fig 23b, Applicants submit that Fig 23b shows that the target protein is localized to the plasma membrane but there is no showing that the target protein can be found in micro-vesicles.
Thus applicants submit that inherency may not be established by probabilities or possibilities and that while Shen discloses that it is possible directing a target protein to the plasma membrane would result ins secretion of said target protein in microvesicles, inherency may not be established by possibilities.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
In response to applicants submission that Shen teaches that not all proteins targeted to the plasma membrane are secreted in microvesicles and applicants submission that Figure 4 of Shen and the supporting text shows that GFP fused to SYN or AKT are detected in the cell but not in the micro-vesicles produced by the cells this submission is not found persuasive based upon the following.  As stated in the original rejection, Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
While not contrary to applicants above submission, a closer look at the supporting text regarding Figure 4, on page 14388 right column, paragraph starting “The localization of…” states that GFP-SYN and AKT-GFP are expected to bind to PIP2 and PIP3, respectively and were localized throughout the PM.  Shen et al. further states that while GFP-SYN never displayed any enrichment at sites of budding, they did occasionally detect a slight enrichment of AKT-GFP at these sights in a minor proportion of the cells.  Thus while the secretion of AKT-GFP and GFP-SYN in EMV’s was low relative to AKT-TyA-GFP and TyA-GFP-SYN, it did exist and was more than a possibility.
In response to applicants submission that Fig 23b shows that the target protein is localized to the plasma membrane but there is no showing that the target protein can be found in micro-vesicles, this is not found persuasive on the basis that as discussed previously and repeated above, Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
Thus, claims 21, 25-27, 32, 33, 34, 63-69 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (WO 2003/029827) as evidenced by Shen et al. (Journal of Biological Chemistry, Vol 286, No. 16, pp 14383-14395, April 2011, Reference 35 of applicants IDS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 25-27, 33, 34, 63-69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827).
This rejection was stated in the previous office action as it applied to previous claims 21, 22, 25-27, 33, 34, and 63-69 In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims together with the rejection below over Terry et al. and Warming et al.  For applicant’s convenience, the original rejection is repeated herein.  Newly added claim 71 is included in this rejection on the basis that the cells taught by Terry et al. are such that there is at least a 5-fold increase in packaging efficiency of the heterologous conjugate comprising a protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein,.
As previously stated, Terry et al. teach CHO cells containing plasmids encoding a heterologous conjugate comprising an protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein, wherein the interactor protein can be the FKBP binding domain of human FRAP with a T2098L mutation (i.e., DmrC) conjugated to a protein of interest wherein the first and second conjugates bind to each other in the presence of a dimerization mediator (Examples 1, 2 and supporting textp 28-).  Terry et al. teach that one can use a dimerizer with a known inhibitor such that dimerization can be reversible modified (i.e., a modifiable dimerizer (pages 8-9).  
Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  


Applicants Response:
Applicants traverse this rejection on the basis that applicants submit that Terry fails to teach a cell that produces a micro-vesicle comprising the components as claimed or even micro-vesicles. 
Applicants further submit that applicants the use of vesicles having a membrane-associated chimeric protein that is dimerizable results in certain advantages such as 1) when a heterodimerizer was employed the packaging was 8-10-fold more efficient than packaging without and 2) when tested with CRE recombinase protein, more CRE enzyme was produced in the presence of A/C heterodimerizer than without.  
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
In response to applicants submission that submission that Terry fails to teach a cell that produces a micro-vesicle comprising the components as claimed or even micro-vesicles, as stated previously and repeated above, Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
In response to applicants submission that submission the use of vesicles having a membrane-associated chimeric protein that is dimerizable results in certain advantages such as 1) when a heterodimerizer was employed the packaging was 8-10-fold more efficient than packaging without and 2) when tested with CRE recombinase protein, more CRE enzyme was produced in the presence of A/C heterodimerizer than without, these advantages are not considered unpredictable or unexpected given the teachings of Terry et al.
Terry et al. teach CHO cells containing plasmids encoding a heterologous conjugate comprising an protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein, wherein the interactor protein can be the FKBP binding domain of human FRAP with a T2098L mutation (i.e., DmrC) conjugated to a protein of interest wherein the first and second conjugates bind to each other in the presence of a dimerization mediator (Examples 1, 2 and supporting textp 28-).  Terry et al. teach that one can use a dimerizer with a known inhibitor such that dimerization can be reversible modified (i.e., a modifiable dimerizer (pages 8-9).  
Terry et al. teach  that upon addition of the heterodimerizer leads to recruitment of the mediator protein fusion to the plasma membrane within minutes (Example 4 and supporting text).  The CHO cells transfected  with expression cassettes encoding the above chimeric proteins naturally produce exosomes or microvesicles as a normal part of their physiology.  This is evidenced by Shen et al. who teach that animal cells (CHO is an animal cell) secrete small vesicles, otherwise known as exosomes and microvesicles (EMVs).  Shen et al. further teach that plasma membrane (PM) anchors can function in targeting cargoes to sites of vesicle budding into EMVs.  
Thus claims 21, 22, 25-27, 33, 34, 63-69 and 71 remain under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827).

Claims 21, 22, 25-27, 33, 34, 63-70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827) in view of Warming et al. (WO 2013/188522).
This rejection was stated in the previous office action as it applied to previous claims 21, 22, 25-27, 33, 34, and 63-70.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims together with the rejection above over Terry et al.  For applicant’s convenience, the original rejection is repeated herein.  Newly added claim 71 is included in this rejection on the basis that the cells taught by Terry et al. are such that there is at least a 5-fold increase in packaging efficiency of the heterologous conjugate comprising a protein that specifically binds to the plasma membrane of the cell (HA and human c-SRC) conjugated to an interactor protein (chimeric membrane-associated protein comprising a first dimerization domain), wherein the interactor protein can be human FKBR (i.e., DmrA) and a second heterologous conjugate comprising an second interactor protein,.

Terry et al. is discussed above but does not teach the selection of a Cas9 nuclease as the protein of interest.
Warming et al. teach the use of a system comprising a Cas9 nuclease and a guide RNA for creating conditional knock-out alleles of a target gene.
As Terry et al teach that the proteins fused to the dimeriaztion domains can be anything, it would have been obvious to one of ordinary skill in the art to select the Cas9 nuclease of Warming et al. as the protein in order to find other proteins which interact therewith.
Applicants Response:
Applicants traverse the rejection as the above rejection based upon Terry et al., on the basis that applicants submit that they have amended the claims to recite “wherein the cell is configured to produce a microvesicle comprising: a target chimeric protein that is not membrane-associated”.  Applicants submit that Terry is directed to system for the detection of protein interactions in mammalian cells and for screening for compounds that modulates these interactions (See Terry's abstract).  Applicants submit that Terry is silent with respect to a cell configured to produce a microvesicle.  Applicants submit that Terry does not even make mention or reference to vesicles let alone micro-vesicles.  As such, the claims are not anticipated by Terry at least because Terry fails to disclose a cell configured to produce a micro-vesicle comprising a first dimerization domain and a target chimeric protein that is not membrane-associated.
Applicants submit that the same also applies to the combination of Terry and Warming as Warming merely teaches "use of a system comprising a Cas9 nuclease and a guide RNA for creating conditional knock-out alleles of a target gene" and thus fails to remedy the deficiency of Terry.  Based upon the above, applicants submit that that the claims are not obvious over Terry, either alone or in combination with Warming, at least because 1) Terry in view of warming fails to teach or suggest every element of the claimed invention and 2) the claimed invention achieves unexpected results as described above. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
As above, initially in response to applicants submission that they have amended the claims to recite “wherein the cell is configured to produce a microvesicle comprising: a target chimeric protein that is not membrane-associated”, it is noted that this newly added recitation is rejected above under 35 U.S.C. 112(b).   
In response to applicants submission that that Terry is silent with respect to a cell configured to produce a microvesicle, the cells taught by Terry are viable CHO cells comprising the required first and second expression cassettes and encoded dimerization domains.  These CHO cells naturally produce vesicles as a part of their normal cellular functioning and metabolism and are thus configured to produce a micro-vesicles as required.    
Applicants submission of unexpected results is not found commensurate with the scope of the claims as discussed above and under the rejection based upon 35 USC 112(b).
Further applicants submitted “unexpected results not disclosed or contemplated by the prior art” are not understood as unexpected with regard to how the submitted results are in fact unexpected.
Applicants submission that “where a heterodimerizer was employed packaging of the target protein was "8-10-fold more efficient than packaging without" (see "Example II").” is not considered “unexpected”.  While a specific result may not be predictable, such an specific result (i.e. “8-10 fold increase in packaging efficiency”) is not considered unexpected.  
Thus as stated above, applicants submission of unexpected results is not found commensurate with the scope of the claims as discussed above and under the rejection based upon 35 USC 112(b).
Thus claims 21, 22, 25-27, 33, 34, 63-70 and 71 remain under 35 U.S.C. 103 as being unpatentable over Terry et al. (WO 2003/029827) in view of Warming et al. (WO 2013/188522).
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
7/26/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652